COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-263-CV
  
  
  
IN RE AMARIO LYNN MCPHERSON                                             RELATOR
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator’s petition for writ of mandamus. The trial court 
has informed us that it has no record of having received the Notice signed by 
relator on July 19, 2004, which is the subject of this mandamus proceeding. 
Thus, this court is of the opinion that relief should be denied. Accordingly, we 
deny relator’s petition for writ of mandamus.
  
  
                                                                  PER 
CURIAM
  
  
PANEL B: HOLMAN, WALKER and 
MCCOY, JJ.
 
DELIVERED: August 31, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.